Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020, has been entered.  

2.  	The amendment filed October 9, 2020, is acknowledged and has been entered.  Claims 1, 46, 47, 49, 52, 88, 89, 91-93, 98, 100-106, 110-113, and 115-118 have been amended. Claims 53-56, 59, 60, 82, 90, 94-97, and 109 have been canceled. Claims 120-138 have been newly added.

3.    	Claims 1, 46, 47, 49, 52, 88, 89, 91-93, 98, 100-106, 108, 110-113, and 115-138 are currently subject to a requirement to elect species of invention, as has been necessitated by the addition of new claims.

4.	This application now contains new claims directed to patentably distinct species of the originally elected and examined invention. 
	As newly presented, the claims recite that “the at least one region identical in amino acid sequence is selected from the group consisting of an intracellular costimulatory signaling domain, an ITAM-containing domain, a transmembrane domain, and a combination thereof” (see e.g., claim 130) and a subspecies for costimulatory signaling domain wherein the costimulatory signaling domain is a CD28 signaling domain or a 4-1BB signaling domain (see e.g., claim 132).  Accordingly, the claim recite that the CARs comprise one or more identical regions, so Applicant must elect the species of region(s) that are identical and then if the intracellular costimulatory signaling domain species is elected then Applicant must elect whether the CARs comprise an identical CD28 signaling domain or an identical 4-1BB signaling domain.
In the interests of compact prosecution, Applicant’s representative, Yuying You was contacted on 
M.P.E.P. § 808.01(a) states:  “If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination”.  See M.P.E.P. §§ 811.02 and 818.02(b).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention if required to be examined and if required an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 
 
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        August 4, 2021